FILED
                             NOT FOR PUBLICATION                            JUL 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAKE MANDEVILLE-ANTHONY, an                      No. 11-56441
individual,
                                                 D.C. No. 2:11-cv-02137-VBF-
               Plaintiff - Appellant,            JEM

  v.
                                                 MEMORANDUM *
THE WALT DISNEY COMPANY; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Jake Mandeville-Anthony appeals pro se from the district court’s judgment

on the pleadings in his action alleging claims for copyright infringement and

breach of implied contract. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009), and we

affirm.

      The district court properly granted judgment on Mandeville-Anthony’s

copyright infringement claims because there was no substantial similarity between

protected elements of his copyrighted works and comparable elements of the

defendants’ works as a matter of law, and any similarity in the general concepts of

car racing and anthropomorphic cars is unprotected. See Benay v. Warner Bros.

Entm’t, Inc., 607 F.3d 620, 624 (9th Cir. 2010) (setting forth extrinsic test to assess

substantial similarity between specific expressive elements of copyrighted works at

issue as a matter of law, such as plot, sequence of events, theme, dialogue, mood,

setting, pace, and characters); Funky Films, Inc. v. Time Warner Entm’t Co., L.P.,

462 F.3d 1072, 1077 (9th Cir. 2006) (substantial similarity focuses on only

concrete, protectable elements of works standing alone, not non-protectable

elements such as generic concepts or ideas).

      The district court properly granted judgment on Mandeville-Anthony’s state

law claim for breach of implied contract because it was barred by the applicable

two-year statute of limitations, and neither delayed discovery nor a continuing

violations theory applied to extend the limitations period. See Cal. Civ. Proc. Code

§ 339(1); Matsumoto v. Republic Ins. Co., 792 F.2d 869, 871-72 (9th Cir. 1986)


                                           2                                    11-56441
(per curiam) (under California law, a contract cause of action accrues at the date of

injury unless the facts giving rise to knowledge of the injury were concealed or

misrepresented); see also Kourtis v. Cameron, 419 F.3d 989, 1000-01 (9th Cir.

2005) (rejecting plaintiffs’ attempt to extend the limitations period on their implied

contract claim based on a continuing violation theory unsupported by precedent),

abrogated on other grounds, Taylor v. Sturgel, 553 U.S. 880 (2008).

      We do not consider issues that Mandeville-Anthony raises for the first time

on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Mandeville-Anthony’s remaining contentions, including those based on

documents and materials not properly before the district court, are unpersuasive.

      AFFIRMED.




                                           3                                    11-56441